Citation Nr: 1437591	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-30 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for right eye glaucoma, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1970 to January 1972 and from March 1974 to October 1976. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 20 percent rating for right eye glaucoma.  

The Board notes that on his August 2009 VA Form 9, the Veteran requested a hearing before the Board in Washington, D.C.  However, in an April 2010 statement, the Veteran withdrew his hearing request.  

The Board remanded the claim for further development in April 2011.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated April 2008 to August 2012.  


FINDINGS OF FACT

1.  Upon entry into his second period of service, the Veteran's visual acuity in his right eye was 20/100 and 20/25 in his left eye.  

2.  For the entire appeal period, the Veteran's service-connected right eye results in blindness without light perception, and his left eye corrected visual acuity has been reported as no worse than 20/25.  






CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right eye glaucoma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.322(a), 4.22, 4.75, 4.78, 4.78, 4.83a, 4.84a, Diagnostic Codes 6013-6070 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of letters dated May 2008 and January 2009.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in June 2008 and May 2011.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's right eye disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is also satisfied that there has been substantial compliance with the April 2011 remand directives, which included obtaining any outstanding records identified by the Veteran and affording the Veteran another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his service-connected right eye disability is more severe than reflected by his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

While the Veteran's appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543 -54 (November 10, 2008).  The effective date of the revisions was December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to December 10, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a veteran to request a review of an eye disability under the revised criteria whether or not the disability has increased since the last review.  Id. However, no such request has been made in this case.  Accordingly, the Veteran's claim will only be considered under the old regulations.

The severity of visual acuity loss is determined by applying the criteria set forth in the Ratings for Central Visual Acuity Impairment.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  See 38 C.F.R. § 4.75 (2008).  The percentage evaluation is found in Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  See 38 C.F.R. § 4.83a (2008).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. § 4.80 (2008).

The Veteran's right eye disability is currently rated under 38 C.F.R. § 4.84a, Diagnostic Codes 6013-6070 (2008).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The applicable criterion directs the rater to rate simple, primary noncongestive glaucoma on impairment of visual acuity or field loss, with a minimum rating of 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code Diagnostic Code 6013 (2008).

For blindness or only light perception in one eye, a 30 percent evaluation is assigned where the other eye has vision acuity of 20/40.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070 (2008).  A 40 percent evaluation is assigned where the other eye has vision acuity of 20/50.  A 50 percent evaluation is assigned where the other eye has vision acuity of 20/70.  A 60 percent evaluation is assigned where the other eye has vision acuity of 20/100.  See 38 C.F.R. § 4.84a, Diagnostic Code 6069 (2008).  A 70 percent evaluation is assigned where the other eye has vision acuity of 20/200.  An 80 percent evaluation is assigned where the other eye has vision acuity of 15/200.  A 90 percent evaluation is assigned where the other eye has vision acuity of 10/200.  See 38 C.F.R. § 4.84a, Diagnostic Code 6068 (2008).  A 100 percent evaluation is assigned where the other eye has vision acuity of 5/200.  See 38 C.F.R. § 4.84a, Diagnostic Code 6067 (2008).

Turning to the evidence of record, the Veteran was afforded a VA examination in June 2008.  On physical examination, the Veteran was noted as having no light perception vision (NLP) in the right eye, and his corrected visual acuity in the left eye was 20/20 distant vision and 20/25 near.  The examiner also noted that the Veteran was myopic or nearsighted with astigmatism, as well as presbyopic.  The examiner found that the Veteran's vision was no worse than in December 2001.  The examiner also noted that the Veteran's eye pressures had shown a history of fluctuations because the Veteran had a history of stopping his glaucoma medication.  The examiner diagnosed the Veteran with blindness in the right eye, glaucoma of the right eye, non-compliance history to glaucoma treatments, and dense nuclear sclerotic cataracts.  The examiner concluded that based on the examination and the Veteran's medical records, his eye condition was no worse than his past documented functional level.  

The Veteran was afforded another VA examination in May 2011.  The Veteran reported he was slow to focus and noticed he had trouble with depth perception.  On physical examination, the Veteran was noted as having no light perception in the right eye, and his left eye corrected vision was 20/20 for both near and far.  The examiner diagnosed end stage glaucoma of the right eye, a mature cataract of the right eye, and corneal scarring of the right eye.

Based on the above, the Board finds that the Veteran's service connected right eye disability does not warrant a disability rating in excess of 30 percent at any time during the appeal period.  VA examinations show that the Veteran has no light perception in the right eye and corrected distance vision in the left of 20/40 or better.  

However, in this case, the Veteran was service-connected under the principles of aggravation, and so the restrictions for disability ratings as delineated under 38 C.F.R. § 3.322(a) must also be reviewed.

As provided under 38 C.F.R. §§ 3.322(a) and 4.22, in cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service, whether the particular condition was noted at the time of entrance into the active service or is determined upon the evidence of record to have existed at that time.  It is necessary therefore, in all such cases to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  The resulting difference will be recorded on the rating sheet.  If the degree of disability at the time of entrance into the service is not ascertainable in terms of the schedule, no deduction will be made.

The Board notes that on his VA Form 9, the Veteran asserted that he did not have an eye problem when he first entered service and that the glaucoma occurred later.  However, the January 1977 rating decision that initially found that the Veteran's right eye disability preexisted service is final, and the Board is bound by such authority.  

The Veteran's service treatment records show that when the Veteran re-entered active duty in March 1974, his visual acuity was noted as 20/100 in the right and 20/25 in the left.  Under 38 C.F.R. § 4.48a, Diagnostic Code 6079, visual acuity in one eye of 20/100 and visual acuity in the other eye no worse than 20/40 warrants a 10 percent disability rating.  As such, the Board finds that the Veteran's pre-existing right eye disability warrants a 10 percent disability rating.

Via application of 38 C.F.R. § 3.322(a) then, the Veteran can only receive a schedular disability rating of 20 percent for his service-connected right eye disability, in light of evaluation of his right eye disability at 10 percent when he entered his second period of active service, and at 30 percent after service.  The Board has considered the April 2010 statement from the Veteran's representative in which he asserted that the Veteran is unable to do many of the things that an average person at the 20 percent rate for an eye condition would be able to do.  Again, the Board notes that although the Veteran meets the criteria for a 30 percent rating, the Veteran's rating is subject to his pre-service disability.  As such, the Board finds that the Veteran's current rating is most appropriate.  

The Board notes that Diagnostic Code 6070 also calls for consideration of special monthly compensation (SMC).  See 38 C.F.R. § 4.84a, Diagnostic Code 6070, Note (5) (2008).  In the Veteran's case, the January 1977 rating decision already awarded SMC based on the loss of use of one eye, effective October 19, 1976.  See 38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(a) (2013).

Additionally, there is no indication that the Veteran's right eye disability warrants an increased rating under any other diagnostic code relating to the eyes.  Although the Veteran has been diagnosed with a right eye cataract, the rating criteria for a cataract indicate that the cataract should be rated on impairment of vision as the Veteran's right eye disability already has been.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6027-6028 (2008).  Moreover, a separate rating cannot be assigned for the Veteran's cataract resulting in vision impairment, as it would result in prohibited pyramiding.  See 38 C.F.R. § 4.14 (2013). 

The Board has also considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 20 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.
Accordingly, the preponderance of the evidence is against the Veteran's claim, and the claim for a disability rating higher than 20 percent for the service-connected right eye disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right eye disorder with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board acknowledges the Veteran's subjective complaints; however, the Board finds that the Veteran has not described any exceptional or unusual features of his right eye disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record does not show, and the Veteran does not contend, that he is unemployable due to his right eye disability.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  




(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 20 percent for right eye glaucoma is denied.  



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


